     Case 4:20-cv-03758 Document 5-3 Filed on 12/23/20 in TXSD Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JERIME MILLS                                   §
                                               §
       Plaintiff,                              §
                                               §     C.A. NO. 4:20-cv-03758
v.                                             §
                                               §
RELADYNE WEST, LLC AND                         §
RELADYNE, LLC                                  §
                                               §
       Defendants.                             §


       ORDER GRANTNG ROBERT KENNETH (KENT) WELLINGTON, II’S
                MOTION FOR ADMISSION PRO HAC VICE

       ON THIS DAY came on for consideration Robert Kenneth (Kent) Wellington, II’s

Motion for Admission Pro Hac Vice. After considering the Motion, the Court is of the opinion

that the motion should be granted in all respects.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Robert Kenneth

(Kent) Wellington, II is admitted pro hac vice in the above-entitled and numbered cause.

       SIGNED on this _____ day of ____________________, 2020.


                                               _________________________________
                                               JUDGE PRESIDING
